Citation Nr: 0328555	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $18,826.38 plus interest.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1985 to November 1989.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO, 
located in St. Petersburg, Florida.  This case was previously 
before the Board and was remanded in January 2002 for a 
determination whether the waiver of the indebtedness could be 
granted under the principles of equity and good conscience.  
The Committee determined that a waiver could not be granted 
and the appeal was returned to the Board.


FINDINGS OF FACT


1.	All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained or requested 
by the RO.

2.	In December 1986, the veteran and his wife purchased a 
home with a VA guaranteed home loan.

3.	There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
in July 1998.  VA paid the lender's loan guaranty claim 
and the related debt to the government, in the principal 
amount of $18,826.38, was charged to the veteran.  

4.	The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

5.	There is no showing of unjust enrichment, a defeat of the 
purpose of the benefit, or a change of position to the 
veteran's detriment in reliance upon a VA benefit.

6.	The veteran has not responded to requests for 
documentation of his financial status, and therefore it is 
not shown that the veteran lacks the financial ability to 
permit repayment of the loan guaranty indebtedness, 
without resulting in undue financial hardship to him.

7.	Considering the veteran's unemployed and divorced status 
at the time of the default and the veteran having kept up 
loan payments for many years prior to default, it would 
not be inequitable to waive repayment of one-half of the 
outstanding indebtedness and interest attributable to that 
portion of the debt.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of $9,413.19, plus accrued interest 
attributable to that portion of the loan guaranty 
indebtedness, would not violate the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.964, 1.965(a) (2003).

2.  Recovery of $9,413.19, plus accrued interest attributable 
to that portion of the loan guaranty indebtedness, would not 
violate the standard of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.964, 
1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The Board notes, however, that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to cases involving a veteran seeking a waiver of recovery of 
an overpayment of benefits.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

A review of the file reveals that the veteran and his wife 
obtained a VA guaranteed home loan in December 1986, and 
utilized the proceeds of the loan to purchase real property 
which was used as security for the loan.  Integral to the 
loan agreement was that the veteran and his wife would be 
responsible to the VA for any loss resulting from a 
subsequent default and foreclosure on the subject property.  
Subsequent problems with payments ensued.  The veteran has 
indicated that he was divorced in 1993, and by 1997 was 
unemployed and without funds to pay the mortgage.  An August 
1997 VA Form 26-6850 shows that the first uncured default on 
the mortgage was the June 1, 1997 payment.

The RO obtained documents from the mortgagee which revealed 
the loan servicing history after June 1997.  In August 1997 
the veteran informed the bank that he had moved.  The 
evidence indicates that the bank offered to set the veteran 
up on a repayment plan in August 1997.  A loan-servicing note 
dated September 4, 1997 indicates that the veteran broke the 
repayment plan he had agreed to.  The bank records indicate 
that the veteran was in contact with the bank regarding the 
status of his loan.  In October 1997, the veteran again 
contacted the bank and attempted to work out a payment plan.  
The bank advised him to contact VA.  There is no record that 
the veteran did so.

In November 1997, the bank informed VA that it was beginning 
foreclosure proceedings.  The unpaid principal and interest 
amount of the loan at that time was $45,819.42.  Additional 
expenses associated with foreclosure brought the total 
indebtedness of the veteran to $49,177.18.  In July 1998 the 
foreclosure sale was held and the property was sold for 
$30,110.00.  VA paid the bank $19,052.21 as settlement of the 
guaranty of the loan.  According to VA records $225.83 of 
this represents payments that the debtor is not responsible 
for, leaving a total indebtedness of the veteran of 
$18,826.38 plus interest.  

In June 1999, the veteran filed a request for waiver of the 
loan guaranty indebtedness.  The veteran indicated that his 
1993 divorce contributed to financial difficulties.  He 
stated that he had help from his family for some time, but 
was ultimately unable to obtain a job that would allow for 
payment of the mortgage.  He added that in April 1997 he was 
laid off from his job and was unable to find employment.  The 
veteran stated that he made repeated attempts to work out a 
repayment plan with the lender but was unable to do so.

The veteran submitted financial status reports in June 1999 
and November 1999 that indicated that the veteran had 
essentially no income.  Pursuant to the remand from the 
Board, the RO asked the veteran for an updated financial 
status report and supporting documentation; the veteran did 
not respond to this request for information.

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from a veteran where he has been 
found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1)  After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a) (2003).  The Board has previously determined that 
the veteran did not commit fraud or exhibit bad faith in his 
dealings with VA.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and , (6) whether the veteran changed positions 
to his or her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2003).

In this case, the most pertinent factors are fault and 
financial hardship.  As noted above, the record clearly shows 
that the veteran defaulted on his VA guaranteed loan.  There 
is no evidence that the default was the fault of VA in any 
degree.  The veteran knew that his default would create a 
debt to VA if there was a shortfall when the mortgage was 
foreclosed and the house sold.  The veteran was at fault in 
that he knew of his responsibility to make the mortgage 
payments and he did not do so.

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  VA's 
working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should be initially 
considered relative to the degree of control the appellant 
had over circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience, and education 
of the debtor should also be considered in these 
determinations.

Under VA's definition of "fault", the Board is concerned 
with whether the veteran was responsible for "the commission 
or omission of an act that directly results in the creation 
of the debt."  "Fault" in terms of "right" or "wrong" 
is secondary, if not irrelevant.  Determining the proximate 
cause of the resulting debt is the critical issue.

Clearly, the veteran was in the best position to know whether 
he was making the mortgage payments or not and he was in the 
best position to control whether the payments were made or 
whether an accommodation could be reached with the mortgagee.  
The veteran, as legal owner of record, is charged with having 
direct control of the subject property and debt obligation.  
It was both incumbent upon the veteran and to his distinct 
advantage, to make sure that he continued to keep the 
mortgage payments current.  The veteran's responsibility for 
payment under the loan obligation was not contingent upon 
whether it was advantageous for him to maintain the loan 
payments.  The veteran asserts that the circumstances 
surrounding the default were beyond his control.  He contends 
that after his divorce he did not have sufficient income to 
meet his mortgage obligations.  The veteran asserts that he 
attempted to work out a deal with the mortgagee but was 
unable to do so.  There is no evidence that the veteran 
attempted to sell the house to raise money to pay off the 
mortgage, or that he considered other alternatives.

The Board notes that recovery would not nullify the objective 
for which benefits were intended since the veteran was 
granted a VA guaranteed loan, and he is no longer living in 
the house.  There is no showing of unjust enrichment to the 
veteran or that he changed his position to his detriment in 
reliance of a VA benefit.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Two financial status reports are of record dated 
in June 1999 and November 1999.  These reports show virtually 
no income and monthly expenses of between $400.00 and 
$1,000.00.  The RO attempted to obtain updated financial 
information from the veteran and the veteran has not 
responded to the request for information.  In addition, the 
Board remand in January 2002 also informed the veteran that 
the RO would be seeking additional financial information.  In 
light of the veteran's failure to respond with information 
relating to his current financial status, the Board finds 
that it is impossible to determine that recovery of the debt 
would create a financial hardship.  Only the veteran knows 
what his current income and assets are, and he has not 
responded to requests for updated information.  Without 
updated financial information, the Board cannot conclude that 
recovery of the debt would be a financial hardship to the 
veteran.

Finally, the Board has considered possible mitigating factors 
in the veteran's case.  Though the veteran was at fault in 
the creation of the debt, he was divorced and apparently 
depended on his spouse for financial help.  He had recently 
lost his job and claims that he was disabled.  Finally, he 
made payments on the loan for a number of years prior to 
defaulting.  Taking these factors into consideration and 
resolving all doubt in the veteran's favor, the Board finds 
that it would be equitable to waive one-half of the loan 
guaranty debt, but that the facts in this case do not 




demonstrate that the recovery of the overpayment of the 
remainder of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Waiver of recovery of $9,413.19, plus accrued interest 
attributable to that portion of the loan guaranty 
indebtedness, is denied.

Waiver of recovery of $9,413.19, plus accrued interest 
attributable to that portion of the loan guaranty 
indebtedness, is allowed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



